1    TERRY A. DAKE, LTD.
     P.O. Box 26945
2    Phoenix, Arizona 85068-6945
     Telephone: (602) 710-1005
3    tdake@cox.net

4    Terry A. Dake - 009656

5    Attorney for Trustee

6                       IN THE UNITED STATES BANKRUPTCY COURT

7                            FOR THE DISTRICT OF ARIZONA

8    In re:                           )    In Chapter 7 Proceedings
                                      )
9    HOME OPPORTUNITY, LLC;           )    Case No. 2:21-BK-04924-EPB
                                      )
10                          Debtor.   )
                                      )
11
                              JOINDER IN OBJECTION
12
                The trustee joins in the objection filed by Joseph Ware
13
     (“Ware”) at Admin. Dkt. No. 41.      The trustee’s joinder is more fully
14
     set forth in and is supported by the following Memorandum Of Points and
15
     Authorities.
16
                DATED August 31, 2021.
17

18                                    TERRY A. DAKE, LTD.

19
                                      By /s/ TD009656
20                                        Terry A. Dake – 009656
                                          P.O. Box 26945
21                                        Phoenix, Arizona 85068-6945
                                          Attorney for Trustee
22
                        MEMORANDUM OF POINTS AND AUTHORITIES
23
                The objection filed by Ware at Admin. Dkt. No. 41 raises
24
     serious issues about the funds at issue in the motion at Admin. Dkt.
25
     No. 17.    It is obvious that there are separate identity issues among
26
     the myriad of entities when terms like “rolled up” appear in deposition
27
     testimony.     Dkt. No. 41-1, p. 8, lns. 21-22.        Thus, the trustee
28
1    supports   the   Ware   objection     as       well    as   Ware’s   request    for    an
2    opportunity to obtain further information.
3               Accordingly, the trustee joins in the Ware objection and
4    requests that the Court allow Ware to conduct further discovery to
5    determine if there is fire behind the smoke.
6               WHEREFORE,   the   trustee          joins   in   and   supports     the   Ware
7    objection.
8               DATED August 31, 2021.
9                                        TERRY A. DAKE, LTD.
10
                                         By /s/ TD009656
11                                         Terry A. Dake
                                           P.O. Box 26945
12                                         Phoenix, Arizona 85068-6945
13   COPY emailed August 31, 2021 to:
14   Matthew Elster
     Beermann LLP
15   161 N Clark St
     Ste 3000
16   Chicago, IL 60601
     312-621-9700
17   312-621-0909 (fax)
     mdelster@beermannlaw.com
18
     MARVIN C. RUTH
19   Coppersmith Brockelman PLC
     2800 N Central Avenue, Suite 1200
20   PHOENIX, AZ 85004
     602-381-5462
21   602-224-6020 (fax)
     mruth@cblawyers.com
22
      /s/ TD009656
23

24

25

26

27

28                                              2
